F

 

LE

 

DEC 0 4 zm
IN THE UNITED sTATEs DISTRICT CoURT C‘ k u 8 D_ _ 1
FoR THE DISTRICT oF MoNTANA BES;,ic._O_.‘L‘[§§§an‘;""
BILLINGS DIVISIoN B‘"'"Qs

LAUREN F. SCHWARTZ, M.D., on
assignment of AMANDA S.,

Plaintiff,
vs.
ASSOCIATED EMPLOYERS
GROUP BENEFIT PLAN AND
TRUST, and EMPLOYEE BENEFIT
MANAGEMENT SERVICES, INC.,

Defendants.

 

 

CV 17-142-BLG-SPW

ORDER

The Court having been notified of the settlement of this case (Doc. 59), and

it appearing that no issue remains for the Court's determination,

IT IS HEREBY ORDERED that Within 60 days of the date of this Order, the

parties shall file a stipulation to dismiss together With a proposed order dismissing

the case.

IT IS FURTI-HER ORDERED that all deadlines are VACATED.

FURTI-IER, the Final Pretrial Conference set for April 24, 2019 at 1:30 p.m.

is VACATED.

FURTI-IER, the jury trial set for May 6, 2019 at 9:00 a.m., is VACATED.
The Clerk of Court is directed to notify all parties of the making of this

Order.

DATED this § l day of Decernber, 2018
silva/sin /- w

SUSAN P. WATTERS
United States District Judge

